     Case 2:90-cv-00520-KJM-DB Document 7064 Filed 02/18/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM KJN P
12                       Plaintiffs,
13          v.                                        ORDER
14   GAVIN NEWSOM, et al.,
15                       Defendants.
16

17

18                  The court convened a videoconference hearing in this matter on January 29, 2021

19   at 10:00 a.m. See ECF No. 7043. Good cause appearing, the court now confirms the agenda for

20   the next videoconference hearing and the date for that hearing. The matter is set for further

21   videoconference on March 25, 2021 at 10:00 a.m. The videoconference will be focused on the

22   matters discussed below.

23                  I.       CONTINUOUS QUALITY IMPROVEMENT TOOL (CQIT)

24                  As required by the court’s December 17, 2020 order, ECF No. 6996, the court

25   expects defendants will file on or about March 17, 2021 an updated list of key indicators for

26   CQIT. See December 17, 2020 Order, ECF No. 6996, at 11. The parties shall be prepared to

27   address whether the list filed by defendants may be confirmed by the court as a comprehensive

28   list of the material provisions of the Program Guide and the Compendium of Custody Related
                                                      1
     Case 2:90-cv-00520-KJM-DB Document 7064 Filed 02/18/21 Page 2 of 3


 1   Remedial Measures (hereafter Compendium). See id. at 6-8. In addition, the court will address
 2   with the Special Master whether he intends to file additional findings and recommendations
 3   concerning compliance rates for key indicators, see id. at 11, and, if he does, set a schedule for
 4   that filing. Finally, the parties and the Special Master shall be prepared to address next steps in
 5   the roll-out of CQIT following confirmation of the comprehensive list of material key indicators.
 6                  II.      RETURN TO PROGRAM GUIDE COMPLIANCE
 7                  By the time of the March 25, 2021 hearing, more than one year will have passed
 8   since the onset of the COVID-19 pandemic. Defendants shall be prepared to address their
 9   forecast for return to full Program Guide compliance, taking into account current vaccination and
10   public health information. Secretary Allison shall be prepared to address the role of public health
11   benchmarks in guiding defendants’ return to Program Guide Compliance. Unless authority to
12   speak for the Department of State Hospitals (DSH) is fully delegated to Secretary Allison for this
13   purpose, the DSH Director shall also be prepared to address the role of public health benchmarks
14   in guiding return to full admissions to the DSH Coleman programs. In addition, not later than
15   seven days before hearing defendants shall identify in a filing with the court the person or persons
16   most knowledgeable of the steps required to forecast, plan for, and implement the return to full
17   Program Guide Compliance, and shall take all steps necessary to ensure the attendance of the
18   person or persons at the videoconference set for March 25, 2021.
19                  III.     RETURN TO ON-SITE COMPLIANCE MONITORING
20                  The Special Master shall be prepared to address his schedule and planning for a
21   return to on-site monitoring as well as commencement of the unmet bed needs study the court is
22   prepared to order.
23                  IV.      STAFFING
24                  The DSH defendants and the California Department of Corrections and
25   Rehabilitation (CDCR) are under long-standing orders to develop staffing plans for mental health
26   inpatient programs provided to class members. See, e.g., March 8, 2017 Order, ECF No. 5573, at
27   3. The DSH defendants shall file their proposed inpatient staffing plan not later than March 11,
28   2021, and the CDCR defendants shall file their proposed inpatient staffing plan not later than
                                                       2
     Case 2:90-cv-00520-KJM-DB Document 7064 Filed 02/18/21 Page 3 of 3


 1   March 22, 2021. Secretary Allison and Director Clendenin or their designees shall be prepared at
 2   the March 25 hearing to address the steps necessary for full implementation of their respective
 3   staffing plans.
 4                     IT IS SO ORDERED.
 5   DATED: February 18, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
